DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is a response to the amendment filed February 25, 2022.  Claims 1-17 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No10,678,685 in view of Lim, US 2014/0281286 [hereinafter, Lim].
As per claim 1:
The patent claim 1 teaches [cited as lines numbers in the parentheses] a memory management method applicable to a data storage device, comprising [lines 1-2]: the data storage device requesting a private memory space from a host [lines 3-4]; the data storage device recording a reserved memory space given by the host [lines 5-6]: the data storage device dividing a mapping table into a plurality of sub-mapping tables, wherein a size of the mapping table is associated with a data capacity of a non-volatile storage medium [lines7-8, as explained in the final office action mailed November 26, 2021]; the data storage device determining whether a capacity of the reserved memory space is sufficient to store the sub-mapping tables [lines 9-11]; and if yes, the data storage device sequentially uploading the sub-mapping tables to the reserved memory space via an interface logic [lines 12-14]..
The patent claim, However, does not teach that the reserved memory space comprises a plurality of separated areas with discontinuous physical addresses in a volatile storage medium.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lim into that of the patent claim 1 by further mapping the host reserved memory space into discontinuous areas of the addresses in the volatile storage medium.
The ability to relatively save memory space provide sufficient suggestion and motivation to one having ordinary skill in the art to such memory mapping in the patent claim 1 method.
For claims 2-17:
Similarly to claim 1, the further claimed limitations can be found in the patent claims 2-18.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137